United States Court of Appeals,

                           Eleventh Circuit.

                             No. 94-4769.

              Paul ISENBERGH, Plaintiff-Appellant,

                                  v.

  KNIGHT-RIDDER NEWSPAPER SALES, INC., n.k.a. Newspapers First,
Inc., Knight-Ridder, Inc., Defendants-Appellees.

                            Sept. 19, 1996.

Appeal from the United States District Court for the Southern
District of Florida.    (No. 91-1596-CIV-UUB), Jacob Mishler,
District Judge.

Before EDMONDSON and DUBINA, Circuit Judges, and ENGEL*, Senior
Circuit Judge.

     PER CURIAM:

     We withdraw altogether our earlier opinion dated June 11,

1996, and published at 84 F.3d 1380.        Our decision for the case

remains the same.    We think today's opinion may in some ways better

explain our thoughts, however.

     Plaintiff Paul Isenbergh appeals the district court's grant of

judgment as a matter of law for defendant Knight-Ridder Newspaper

Sales, Inc. ("KRNS"), n/k/a Newspapers First, Inc. ("Newspapers

First"), in Isenbergh's suit under the Age Discrimination in

Employment Act ("ADEA"), 29 U.S.C. §§ 621-634.        Isenbergh claims

that Newspapers First discriminated against him because of his age

in selecting the manager for the company's Miami sales office.

After trial, a jury returned a verdict in favor of Isenbergh and

awarded him $250,000 in damages.       Newspapers First renewed its


     *
      Honorable Albert J. Engel, Senior U.S. Circuit Judge for
the Sixth Circuit, sitting by designation.
motion for judgment as a matter of law under Rule 50(b) of the

Federal Rules of Civil Procedure;                the district court granted the

motion.    Because we agree that Isenbergh did not produce evidence

from     which    the     jury     could        reasonably      infer    intentional

discrimination based on age, we affirm.

                                           I.

       In 1990, KRNS merged with Million Market Newspapers/Times

Mirror National Marketing, Inc. ("MMTM") to form Newspapers First.

At the time of the merger, Isenbergh, sixty years old, was the

manager of KRNS's Miami sales office.                   Larry Malloy, forty-four

years old, was the manager of MMTM's Miami sales office.                    Both were

candidates, along with eight other KRNS and MMTM managers from

around the country, for the new position of manager of Newspapers

First's Miami sales office.                To select the new manager, King

Anthony, the former president of MMTM and current president of

Newspapers First, and John Kosanke, the former president of KRNS

and    current     executive       vice-president        of     Newspapers    First,

interviewed the ten candidates.             The only real competition for the

new position, however, was apparently between Isenbergh and Malloy,

because Newspapers First did not want to move a manager from

another part of the country to Miami.                   In conjunction with the

interviews,      Anthony    and    Kosanke       used   an   "alternation    ranking

system" to rate the candidates.                 KRNS had never used this system

before    to   make   personnel     decisions.          Under    the    system,   each

candidate      received    two    ordinal       rankings:     one   based    on   past

management performance and one based on the interview.                       The two

rankings were averaged to obtain each candidate's overall score.
       When the nine candidates who had worked at KRNS or MMTM for

more   than     six    months    were    ranked   according       to   this    system,

Isenbergh finished eighth. Malloy finished second. Three managers

over age fifty—including one who was sixty-three years old—finished

higher than Isenbergh.             Malloy got the job, and Isenbergh was

offered the chance to interview for a sales position in Miami.                        He

chose to take early retirement instead.

       Isenbergh testified that the atmosphere at his interview was

"cold" and that Anthony was on the phone most of the time.                           His

interview allegedly lasted only a half-hour, whereas Malloy's was

a   full     hour,    as   all   of    the   interviews    were    planned     to    be.

Newspapers First presented evidence challenging Isenbergh's version

of what happened at the interview.

       Isenbergh worked for KRNS from the late 1960s until 1990,

mostly as a salesman.            He became a vice-president in 1984.                  In

1986, he won the praise of Kosanke by selling an advertising

package to Walt Disney World.                Isenbergh's competitors for the

account included a newspaper whose sales were handled by Malloy.

The    parties       dispute     the    significance      of   this    transaction.

Isenbergh characterizes it as evidence of his good job performance

in the past and of his superior qualification, relative to Malloy,

for    the    managerial       job.      Newspapers    First      deems   it    to    be

irrelevant, because it involved sales, not management, and because

Isenbergh's newspaper was able to offer Walt Disney World a lower

advertising rate than was Malloy's newspaper.

       There is conflicting evidence about how Isenbergh was viewed

within the company and about his qualifications as a manager.
Isenbergh      points        to     his      annual     pay      raises     and

management-by-objective bonuses that were approved by Kosanke, as

well as to the lack of a paper trail of criticism, as evidence of

his perceived competence.           He further points to testimony by

Kosanke that Isenbergh was a "seasoned manager" and a "satisfactory

manager."     Kosanke also testified, however, that Isenbergh was a

"lone ranger" and was not a "team player."             Isenbergh argues that

his experience running newspaper offices of up to five people and

commanding a department of about sixty men while he was in the Navy

qualified   him   as    a   manager.      Newspapers   First     counters   that

Isenbergh's job at KRNS entailed little management and that for the

management Isenbergh did do, he was criticized by Kosanke.                   It

stresses Malloy's extensive management experience and argues that

he was better suited for the new job than Isenbergh.

                                       II.

                                       A.

      We review de novo the district court's grant of judgment as

a matter of law.       Daniel v. City of Tampa, 38 F.3d 546, 549 (11th

Cir.1994), cert. denied, --- U.S. ----, 115 S.Ct. 2557, 132 L.Ed.2d

811 (1995).     In other words, we apply the same standard as that

applied by the district court.            Carter v. City of Miami, 870 F.2d

578, 581 (11th Cir.1989).         In considering a motion for judgment as

a matter of law, a court must view all the evidence in the light

most favorable to the nonmoving party and draw all reasonable

inferences in favor of the nonmoving party.            Id.    The motion should

be granted only if upon such consideration, the court finds that

reasonable people in the exercise of impartial judgment could not
arrive at a contrary verdict.               Id.   The court may not weigh the

evidence or decide the credibility of witnesses.                     Watts v. Great

Atl. & Pac. Tea Co., 842 F.2d 307, 310 (11th Cir.1988) (quoting

Boeing Co. v. Shipman, 411 F.2d 365, 375 (5th Cir.1969) (en banc)).

The nonmoving party must provide more than a mere scintilla of

evidence to survive a motion for judgment as a matter of law;

"there must be a substantial conflict in evidence to support a jury

question."       Carter, 870 F.2d at 581.

        We look first to see whether Isenbergh has presented a prima

facie     case        of    discrimination.       A    plaintiff     alleging     age

discrimination under the ADEA may choose one of three ways to

establish        a     prima     facie   case:        (1)   direct    evidence     of

discriminatory             intent;    (2)   statistical     proof     of    disparate

treatment;       or (3) meeting a test such as that set out in
                                                             McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668

(1973).     See Carter v. City of Miami, 870 F.2d 578, 581 (11th

Cir.1989).           Plaintiff's burden in proving a prima facie case is

light.     See Brown v. American Honda Motor Co., 939 F.2d 946, 949

(11th Cir.1991).

        In McDonnell Douglas, the Supreme Court articulated the four

elements a plaintiff must show in order to establish a prima facie

case of employment discrimination:

        (i) that he belongs to a [protected class];      (ii) that he
        applied and was qualified for a job for which the employer was
        seeking applicants; (iii) that, despite his qualifications,
        he was rejected;    and (iv) that, after his rejection, the
        position remained open and the employer continued to seek
        applicants from persons of complainant's qualifications.

McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. at 1824.                      The Supreme

Court intended this framework to be flexible, see id. at 802 n. 13,
93 S.Ct. at 1824 n. 13, rather than "mechanized, or ritualistic,"

United States Postal Serv. Bd. of Governors v. Aikens, 460 U.S.

711, 715, 103 S.Ct. 1478, 1482, 75 L.Ed.2d 403 (quoting Furnco

Constr. Corp. v. Waters, 438 U.S. 567, 577, 98 S.Ct. 2943, 2949, 57

L.Ed.2d     957     (1978)).      This    court    has    enunciated        various

reformulations of the McDonnell Douglas test.                   For example, in

Earley    v.   Champion    International      Corp.,     907   F.2d    1077     (11th

Cir.1990), we set forth a slightly different variation of the

McDonnell Douglas test in an ADEA case involving a "reduction in

force."    The plaintiff had to show

     (1) that he was in a protected age group and was adversely
     affected by an employment decision; (2) that he was qualified
     for his current position or to assume another position at the
     time of discharge or demotion; and (3) evidence by which a
     fact finder might reasonably conclude that the employer
     intended to discriminate on the basis of age in reaching the
     decision at issue.

Earley, 907 F.2d at 1082.

     The district court treated this case as a "failure to hire"

case, as opposed to a "reduction in force" case.                      Although, as

discussed      above,    case    law   suggests    that       the    standard    for

establishing       a   prima   facie   case   depends    on    whether   the    case

concerns a reduction in force as opposed to a termination or a

failure to hire, compare Earley, 907 F.2d at 1082 (listing prima

facie case criteria for reduction-in-force cases), with Carter, 870

F.2d at 582 (listing prima facie case criteria for termination and

failure-to-hire cases), the instant appeal demonstrates why, as we

noted in Pace v. Southern Railway System, 701 F.2d 1383 (11th

Cir.1983),        employment    discrimination     cases       are    not     easily

categorized and why any prima facie case test must be flexible.                   In
a sense, the position of manager of Newspapers First's Miami office

was a new job as a result of the merger of KRNS and MMTM, and

Isenbergh's and Malloy's previous positions disappeared. From this

viewpoint, the case is one of a failure to hire.              Because the

candidates considered for this "new" position, however, were all

from within the two merging companies, the situation was not the

same as in a standard failure-to-hire case. In essence, because of

the merger, there was a reduction in force from two Miami managers

to one.     In deciding whether Isenbergh has established a prima

facie case, we need not crudely categorize the facts as involving

either a failure to hire or a reduction in force.             Instead, we

examine the facts of the case and decide "whether the plaintiff has

presented sufficient evidence to provide a basis for an inference

that age was a factor in the employment decision."          Pace, 701 F.2d

at 1387.

         We conclude that Isenbergh presented a prima facie case.

Isenbergh was in the protected age group, and he was adversely

affected by Newspapers First's decision to select Malloy, who is

sixteen    years   younger   than   Isenbergh,   as   the   new   manager.1
Moreover, because the decisionmakers for Newspapers First were

familiar with Isenbergh's performance in his work for KRNS, we can

infer from the fact that he was granted an interview that Isenbergh

was at least at some level qualified for the new job.              Without

deciding the ultimate question of whether a jury could reasonably


     1
      That Malloy was   also a member of the class of persons
protected by the ADEA   does not render insufficient Isenbergh's
prima facie showing.    See O'Connor v. Consol. Coin Caterers
Corp., --- U.S. ----,   116 S.Ct. 1307, 134 L.Ed.2d 433 (1996).
infer intentional discrimination, we believe that Isenbergh has

satisfied    this   part    of   the   McDonnell     Douglas-   Burdine

burden-shifting analysis.

                                  B.

1. Newspapers First's Burden of Proffering a Non-Discriminatory
     Rationale For the Challenged Decision

        We next inquire whether Newspapers First has met its burden

of producing evidence of a legitimate, nondiscriminatory reason for

offering the job to Malloy rather than to Isenbergh. See generally

Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 254, 101

S.Ct. 1089, 1094, 67 L.Ed.2d 207 (1981).           This burden on the

employer is one of production, not persuasion.        St. Mary's Honor

Center v. Hicks, 509 U.S. 502, 510-11, 113 S.Ct. 2742, 2749, 125

L.Ed.2d 407 (1993).    If the burden is met, the     McDonnell Douglas

framework "drops out" of the case, leaving the jury to decide the

ultimate    question   of   whether    the   employer    intentionally

discriminated on the basis of age.      Hicks, 509 U.S. at 511, 113

S.Ct. at 2749. Here, Newspapers First met its burden of production

by asserting that Isenbergh was denied the managerial position

because he was the less qualified of two applicants for the same

job.

2. Isenbergh's Burden of Proving that Age Was the Real Reason For
     the Challenged Hiring Decision

       Newspapers First having met its burden of production, it fell

to Isenbergh to show that the employer's proffered reason for the

adverse employment decision was false and that discrimination was

the real reason.    Id. at 515, 113 S.Ct. at 2752.    On this point, we

worry that there is some conflict in the case law of this circuit.
The conflict concerns whether a plaintiff in Isenbergh's position

carries his burden of proof on discrimination just by showing a

basis in the record for disbelief of the employer's reason.                The

origin of the conflict is the Supreme Court's opinion in Hicks.

     Hicks involved alleged employment discrimination based on

race.   It decided a narrow question which arose from a bench trial.

The Hicks Court held that the plaintiff was unentitled to judgment

as a matter of law even though the trier of fact—a district

judge—disbelieved     the     employer's    proffered     nondiscriminatory

reason.   The district judge did not believe the employer's reason

for firing the plaintiff, but also did not think that the plaintiff

had proved that race was the real reason for his discharge.                The

district court, therefore, entered judgment for the defendant

employer.      The   Eighth    Circuit     reversed,    deciding    that   the

discrediting   of    the   employer's    proffered     reason   entitled   the

plaintiff to judgment as a matter of law.              The Supreme Court in

turn reversed the court of appeals and remanded the case for

further proceedings consistent with its opinion, reinstating the

judgment entered in favor of the defendant by the district court as

the trier of fact.     Because Hicks was a case that had been fully

tried before a judge sitting as the trier of fact,              Hicks decided

nothing about either Rule 50 (judgment as a matter of law in

actions tried by jury) or Rule 56 (summary judgment) in employment

discrimination cases.

     This case is about Rule 50.         Isenbergh argues that never can

an employer be entitled to a judgment as a matter of law in an

employment discrimination case if the evidence is sufficient to
allow the jury to disbelieve the employer's proffered reason for

the employment action.     To support this argument, Isenbergh looks

beyond the decision in Hicks, that is, its holding, and stresses

some language lifted from the opinion in Hicks:

     The factfinder's disbelief of the reasons put forward by the
     defendant (particularly if disbelief is accompanied by a
     suspicion of mendacity) may, together with the elements of the
     prima facie case, suffice to show intentional discrimination.
     Thus, rejection of the defendant's proffered reasons, will
     permit the trier of fact to infer the ultimate fact of
     intentional discrimination, ... [and] upon such rejection,
     "[n]o additional proof of discrimination is required,"....

Id. at 511, 113 S.Ct. at 2749 (quoting Hicks v. St. Mary's Honor

Center, 970 F.2d 487, 493 (8th Cir.1992)) (emphasis added).

     We do not see these sentences as giving force to Isenbergh's

argument.    The first sentence of this passage shows that disbelief

of the employer's proffered reason may (and by implication, may

not) be enough for a plaintiff to overcome an employer's motion for

judgment as a matter of law.     The second sentence is potentially

more confusing in saying that rejection of the proffered reason

"will permit" the inference of discrimination. But keeping in mind

that the word "will" sometimes means "can" (for example, "can

permit") or "capable of," (for example, "capable of permitting"),

both sentences, when read together, at least strongly suggest that

rejecting the employer's proffered reason is not always sufficient

to   allow   a   finding of discrimination, although       sometimes

"(particularly if disbelief is accompanied by a suspicion of

mendacity)" it might be.    The Hicks Court spoke in a similar way in

the accompanying footnote:

     Contrary to the dissent's confusion-producing analysis, there
     is nothing whatever inconsistent between [the statement quoted
     above] and our later statements that (1) the plaintiff must
      show "both that the reason was false, and that discrimination
      was the real reason," and (2) "it is not enough ... to
      disbelieve the employer."     Even though (as we say here)
      rejection of the defendant's proffered reasons is enough at
      law to sustain a finding of discrimination, there must be a
      finding of discrimination.

Id. at 511 n. 4, 113 S.Ct. at 2749 n. 4.

      In the context of the Hicks decision and the whole opinion, we

think the phrase "(as we say here)" probably means "(as we say in

this case, that is, in the matter before us)":         given the record in

Hicks, itself, the rejection of defendant's proffered reasons was

enough—in Mr. Hicks' case, no more proof was required—to have

supported a finding of discrimination.

      While the language from the Hicks opinion might be capable of

being read in two or more ways, the most important thing to recall

about Hicks is plain:      the case before the Court was not about Rule

50, a jury trial, or a verdict for plaintiff.          Thus, the Court was

deciding nothing about a case that presents those circumstances.

      Some confusion exists in the law of this circuit about whether

Hicks always precludes judgments as a matter of law for employers

whenever there is a plausible basis on which to disbelieve the

employer's     proffered   reason     for   the   employment       decision   in

question.    Howard v. BP Oil Co., 32 F.3d 520, 527 (11th Cir.1994),

for   example,    concluded   that    under   Hicks,   "the    fact    finder's

rejection    of    defendant's       proffered    reasons     is     sufficient

circumstantial evidence upon which to base a judgment for the

plaintiff."2     Howard reversed a summary judgment for the defendant

      2
      Howard is not the court's only opinion that says this kind
of thing. Howard, however, may possibly be the only case in
which the facts before the court were such as to make the
statement determinative of the outcome.
where     the   record   provided   a   basis    for   the   disbelief    of   the

defendant's proffered explanation.

      If Howard was purporting to set out a legal principle that had

application beyond its own facts, Howard seems inconsistent in this

regard with the holding in, at least, Walker v. NationsBank, 53

F.3d 1548 (11th Cir.1995), and with some of the language in Batey

v. Stone, 24 F.3d 1330 (11th Cir.1994).             See NationsBank, 53 F.3d

at   1557-58    (accepting    plaintiff's       contention   that   defendant's

proffered reasons were lies, and nonetheless affirming directed

verdict for defendant);         Batey, 24 F.3d at 1334 n. 12 (noting that

after Hicks, focus in discrimination cases is no longer falsity of

employer's       explanation,     but    whether       plaintiff    has   proved

intentional discrimination).

        We doubt that Howard 's words are supported by the reasoning

of Justice Scalia's opinion for the Court in Hicks, and we believe

that Howard is mistaken when it reads Hicks as controlling kinds of

cases that were not before the Supreme Court in                Hicks.3    Again,

Hicks only held that a judge may, after a bench trial, disbelieve

the employer's proffered reason for a hiring decision and yet still

grant judgment to the employer.           Hicks, 509 U.S. at 508-11, 113

S.Ct. at 2748-49.        So, despite the Hicks language quoted above, we

have no confidence that the Hicks decision dictates to circuit and

district judges, or even was intended to suggest, that every time

the evidentiary record in a case could support a jury's disbelief

      3
      While the Howard court referred to St. Mary's Honor Center
v. Hicks in shortened form as "St. Mary's, " we refer to the case
as "Hicks " because that name is the more widely used shortened
form of the case name and because Hicks is the name of the first
non-governmental party.
of the employer's explanation for the pertinent employment action,

no court may grant a motion for judgment as a matter of law to the

employer   (or    grant      to    an   employer     summary    judgment)      in    an

employment discrimination case.              In our view,       Hicks, taken as a

whole, more likely supports a different conclusion:                         in such

circumstances,        the   watchword    would     be   not    "every    time,"     but

"sometimes."

     According to Hicks, cases will exist where certain facts are

established      at     trial,       among    them      facts    supporting         the

"dis-believability" (put differently, the unbelievableness) of the

employer's reasons for the challenged employment decision, and

where   nonetheless         the   application      of   the   law   to   the   facts

established at trial will yield a decision by the factfinder for

the employer.     Accepting         Hicks 's holding, we still also think

there will be some cases in which the record, viewed in the light

most favorable to the plaintiff, supports the dis-believability of

the employer's reason;            and yet the application of the law to the

evidence demands a judgment for the employer as a matter of law.

     Assume the following situation by way of example. A defendant

sues, alleging he was terminated based on his membership in a

protected class.        The employer responds with a neutral reason for

the hiring decision:          the employee was terminated because he was

late nine times.       After a bench trial, the judge finds, among other

facts, that the defendant was late not nine, but seven times.

Relying on Hicks, however, the judge determines that this case is

one where the employer's reason should be disbelieved, but where

application of discrimination law to the instant facts (including
dis-believability)        nonetheless          supports      a   judgment       for    the

employer.       This result is the one specifically authorized by
                                                                Hicks.

See 509 U.S. at 508-11, 113 S.Ct. at 2748-49.

     The issue in Howard and NationsBank and the issue alluded to

in the original panel opinion here is essentially this one:                           might

there be a case where the application of law to facts can proceed

in a similar way, but at the summary judgment stage or for the

purposes of judgment as a matter of law?                      To continue with the

prior example, suppose the employer offers the nine-latenesses

explanation,      and   the   record      in    a    jury    trial     shows    that    no

reasonable jury could find but that the plaintiff was late only

seven times.       Assuming the employee made out a bare prima facie

case and nothing else points to discrimination, may the employer—at

least, sometimes—be entitled to a judgment as a matter of law even

though the jury could (indeed, must) disbelieve the employer's

stated reason?      The Howard panel, reading Hicks, seems to say "no."

     We     suspect,      however,     that         the     answer     is    "yes"—that

NationsBank, not Howard, is the more correct statement of the law.

Howard 's understanding of Hicks would preclude a judgment as a

matter of law in some cases where historically (pre-Hicks ) such

judgment was required.         But the          Hicks opinion says that trial

courts    and    reviewing    courts      should      not    treat     discrimination

differently from other ultimate questions of fact.                          509 U.S. at

523-25, 113 S.Ct. at 2756.           So, we are skeptical that the Supreme

Court    intended    to   remove     an    entire         category     of    cases    from

traditional      consideration     under       Fed.R.Civ.P.       50    or     56.     See

generally Earley v. Champion Intern. Corp., 907 F.2d 1077, 1080
(11th Cir.1990)          ("The summary judgment standard mirrors the

standard for a directed verdict under the Federal Rule of Civil

Procedure 50(a), which is that the trial judge must direct a

verdict    if,   under    the   governing    law,   there   can   be   but    one

reasonable conclusion as to the verdict.") (citations and internal

quotation marks omitted);        see also Rhodes v. Guiberson Oil Tools,

75 F.3d 989, 993 (5th Cir.1996) (en banc) (concluding that when

employer's reason is disbelieved, "we are convinced that ordinarily

such verdicts [for plaintiffs] would be supported by sufficient

evidence, but not always.          The answer lies in our traditional

sufficiency-of-the-evidence analysis").

     We doubt the Supreme Court intended to command such a dramatic

and hurtful-to-employers change in the law when the Court decided

Hicks:     a decision which did not contract, but expanded, the

universe of discrimination cases where judgment for employers would

be permissible.       We believe the Supreme Court would not declare

such an important new rule—the rule which Howard sees in Hicks—in

a case in which the new rule plays no vital part in the decision.

We think the Supreme Court would have set out such an important new

rule—one that, in effect, partly nullifies two of the Federal Rules

of Civil Procedure—conspicuously and plainly so that no Article III

judge could miss it.        Simply put, we fear that what           Howard says

about    sufficient   evidence     is   a   mistake   which   was    caused   by

extending possibly ambiguous language in Hicks to decide a case

(Howard ) that presented a question not decided in Hicks.
     Having noted the ostensible4 conflict in the circuit's law and

having had our say about it, we return to the case before us now.

Whatever significance Howard might have, Howard does not control

this case because our examination of the record here indicates that

Isenbergh    failed   in   creating    an    issue   of   fact   about   the

dis-believability of the employer's reason for the hiring decision.

                                      C.

         Newspapers First has produced evidence showing that the

principal criterion used in determining who would get the job was

management ability, as assessed at the interviews and by evaluating

past performance.     And, Isenbergh's efforts to produce a basis to

contradict Newspapers First's nondiscriminatory justification do

not suffice to create a jury question on the issue of pretext.           So,

even if Howard is and ought to be the law, and a plaintiff—by

providing a basis to doubt the employer's justification—can bar his

employer's obtaining a judgment as a matter of law, Isenbergh has

still failed to do so in this case.

         "[B]ecause the plaintiff bears the burden of establishing

pretext    [for   discrimination],    he    must   present   "significantly

probative' evidence on the issue to avoid summary judgment." Young

v. General Foods Corp., 840 F.2d 825, 829 (11th Cir.1988) (quoting


     4
      We say ostensible conflict because we observe that Howard
is a summary judgment case and that NationsBank is a Rule 50
case. This difference may be important. We today do not mean to
rule out the possibility that motions for judgment as a matter of
law in cases which have been fully tried, including the
cross-examination of witnesses, may be governed by some different
principles than those governing the grant or denial of summary
judgment. So, the words of the NationsBank opinion might be
inconsistent with the words of the Howard opinion, yet the two
decisions might not be conflicting.
Celotex Corp. v. Catrett, 477 U.S. 317, 322-25, 106 S.Ct. 2548,

2552-53,   91    L.Ed.2d    265   (1986)    (discussing   summary       judgment

standard)).      "Conclusory allegations of discrimination, without

more, are not sufficient to raise an inference of pretext or

intentional      discrimination     where     [a   defendant]     has   offered

extensive evidence of legitimate, non-discriminatory reasons for

its actions."      Young, 840 F.2d at 830.

     In the discrimination context, we have stated that "[it] bears

repeating that a mere scintilla of evidence does not create a jury

question."       Carter v. City of Miami, 870 F.2d 578, 581 (11th

Cir.1989) (holding, in ADEA case, that defendant was due judgment

as matter of law where plaintiff failed to cast sufficient doubt on

defendant's     proffered    non-discriminatory      rationale).        And,   in

considering whether a plaintiff has presented a jury question on

pretext, we have required that the plaintiff point to facts which,

if true, would present a basis for the disbelief of the defendant's

overall justification. That the plaintiff calls into question some

assertions      made   by   the   defendant   in   support   of    defendant's

justification is not enough. The plaintiff must call into question

the veracity of the defendant's ultimate justification itself. See

Brown v. American Honda Motor Co., 939 F.2d 946, 952-54 (11th

Cir.1991) (although plaintiff succeeded in contradicting some facts

alleged by defendant, plaintiff presented no jury question because

defendant's ultimate justification went essentially unchallenged).

     Here, as noted above, Newspapers First's proffered rationale

was that Isenbergh was the less qualified of the two applicants for

the job.   In support of this assertion, Newspapers First presented
the jury with evidence to show that Malloy, Isenbergh's competitor,

managed a larger office;   that Isenbergh had difficulties agreeing

to office budgets; that Malloy was perceived by the decisionmakers

as more of a team player;     that Malloy was near the top of the

rankings under the alternation ranking system, while Isenbergh

ranked second-to-last;     and that Malloy had dealt with a larger

number of major market newspapers than had Isenbergh.    Also, the

evidence showed that the favorable past ratings Isenbergh pointed

to related to Isenbergh's sales, not managerial, experience.

     In the light of the extensive evidence supporting Newspapers

First's contention that it hired Malloy because it believed him the

better-qualified applicant, Isenbergh's efforts to prove Newspapers

First's justification a pretext for discrimination do not succeed

in creating a jury question.     Isenbergh points out that he had

successfully competed for a sales account with Malloy in 1986, that

he had consistently received raises, that the alternation ranking

system had not always been used, and that his would-be employers

appeared bored and disinterested during his interview.         These

things provide a basis on which to question some facts offered by

Newspapers First in support of its decision;   but they do not, in

view of Defendant's overwhelming evidence, provide a basis for

contradicting Newspapers First's ultimate justification:    Malloy

was more qualified.   See Brown v. American Honda Motor Co.,     939

F.2d 946, 952-54 (11th Cir.1991) (although plaintiff presented

evidence that defendant slighted the procedures set out in its

manual, plaintiff failed to create sufficient basis to disbelieve

defendant's ultimate reasons for selecting other applicant).
                              III.

     Newspapers First argues that Isenbergh's failure to remain

employed and thereby mitigate his damages cuts off any claim that

he may have.   In view of our ruling, we need not address this

issue.

     For the foregoing reasons, the judgment of the district court

is AFFIRMED.